       Case 2:20-cr-00114-RMP      ECF No. 27   filed 08/26/21      PageID.69 Page 1 of 8



 1
                                                                           FILED IN THE
 2                                                                     U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



 3                                                               Aug 26, 2021
                                                                      SEAN F. MCAVOY, CLERK

 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:20-CR-114-RMP-1
 8                              Plaintiff,
            v.                                     PRETRIAL ORDER AND ORDER
 9                                                 GRANTING MOTION TO
      SHANE PATRICK WILSON,                        CONTINUE
10
                                Defendant.
11

12         BEFORE THE COURT are Defendant’s Motions to Continue Trial, ECF Nos.

13   23 and 25, which are duplicate filings. Defendant moves for a continuance to allow

14   additional time to investigate this case. The Government does not object to a

15   continuance in this matter. Id.

16         A trial date of September 20, 2021, would deprive defense counsel of

17   adequate time to obtain and review discovery and provide effective preparation,

18   taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7).

19   Therefore, the Court finds that the ends of justice served by ordering a continuance

20   of proceedings in this matter outweigh the best interests of the public and

21   Defendant’s right to a speedy trial, pursuant to 18 U.S.C. §3161(h)(7)(A).



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 1
       Case 2:20-cr-00114-RMP       ECF No. 27    filed 08/26/21   PageID.70 Page 2 of 8



 1           Accordingly, IT IS HEREBY ORDERED:

 2           1.   Defendant’s Motion to Continue Trial, ECF No. 23, is GRANTED. The

 3   Motion to Continue at ECF No. 25, is duplicative and denied as moot.

 4           2.   The current trial date of September 20, 2021, is STRICKEN and

 5   RESET to November 29, 2021, at 8:45 a.m. commencing with a final pretrial

 6   conference at 8:30 a.m. All hearings shall take place in Spokane, Washington.

 7           3.   The current pretrial conference date of September 7, 2021, is

 8   STRICKEN and RESET on November 16, 2021, at 11:00 a.m.

 9           4.   Counsel for defense shall notify Defendant of all hearings and ensure

10   Defendant’s attendance at court.

11           5.   Motions to Expedite, if any, shall be filed separately and noted for

12   hearing two (2) days from the date of filing, after informing opposing counsel of

13   such.

14           6.   Discovery motions, pretrial motions, and motions in limine shall be filed

15   by October 26, 2021; responses are due November 2, 2021; and replies are due

16   November 9, 2021. Counsel shall note their motions for hearing at the pretrial

17   conference on November 16, 2021. LCrR 12(c)(2).

18           7.   Trial briefs, requested voir dire, witness lists, jointly proposed jury

19   instructions, and a table of proposed jury instructions shall be filed and served by

20   November 19, 2021, for the Court’s consideration.

21



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 2
       Case 2:20-cr-00114-RMP        ECF No. 27    filed 08/26/21   PageID.71 Page 3 of 8



 1           (a) The jointly proposed jury instructions should address only issues that are

 2           unique to this case and shall include instructions regarding the elements of

 3           each count, any necessary definitions, and a proposed verdict form.

 4           (b) The parties shall provide the Court electronically with a table of

 5           proposed, cited jury instructions. This table shall include:

 6              (i)     The instructions on which the parties agree;

 7              (ii)    The instructions that are disputed; and

 8              (iii)   The basis of any objection.

 9              (iv)    The jury instruction table shall be substantially in the following

10                      form:

11     Proposed by         Instruction #    9th Cir. Cite      Objection        Response to
                                                                                 objection
12
             (c) In addition to the jury instruction table, each party shall address any
13
             objections they have to instructions proposed by any other party in a
14
             memorandum filed by November 19, 2021. The parties shall identify the
15
             specific portion of any proposed instruction to which they object supported by
16
             legal authority that supports the objection. Failure to file an objection to any
17
             instruction may be construed as consent to the adoption of an instruction
18
             proposed by another party.
19
     / / /
20
     / / /
21



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 3
       Case 2:20-cr-00114-RMP        ECF No. 27    filed 08/26/21   PageID.72 Page 4 of 8



 1           8.   Pretrial Exhibit Stipulation

 2           (a) The parties shall prepare and file, by November 19, 2021, a pretrial

 3           exhibit stipulation that contains each party’s numbered list of all trial exhibits

 4           with the opposing party’s objections to each exhibit, including the basis of the

 5           objection and the offering party’s brief response. All exhibits to which there

 6           are no objections shall be deemed admitted, subject to any objections at trial

 7           that could not be raised in advance. Failure to comply with this paragraph

 8           could be deemed to constitute a waiver of all objections. Do not submit

 9           blanket or boilerplate objections to the opposing party’s exhibits. These will

10           be disregarded and overruled.

11           (b) The pretrial exhibit stipulation shall be substantially in the following

12           form:
                                   Pretrial Exhibit Stipulation
13
     Plaintiff’s/Defendant’s Exhibits
14
       Exhibit No.          Description       If Objection, State     Response to Objection
15                                                 Grounds

16           (c) Exhibits shall be pre-marked with the exhibit numbers that will be used

17           at trial. Plaintiff’s trial exhibits are to be numbered 1 through 199, and

18           Defendant’s exhibits are to be numbered 200 and following.

19           (d) Objections to exhibits and witnesses shall be heard at the final pretrial

20           conference.

21   / / /



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 4
      Case 2:20-cr-00114-RMP    ECF No. 27     filed 08/26/21   PageID.73 Page 5 of 8



 1       9.    Trial Procedures

 2       The following procedures shall be utilized at trial:

 3       (a) The Court utilizes JERS (Jury Evidence Recording System) to allow

 4       evidence admitted for a trial to be viewed electronically via touchscreen

 5       monitor in the jury deliberation room upon the conclusion of the trial. Please

 6       note that the jury will receive a verbatim copy of the JERS exhibit list. Please

 7       carefully review and follow the instructions provided.

 8       JERS Instruction Sheet for Attorneys

 9       (b) The Court will conduct the majority of jury voir dire but allow counsel

10       fifteen minutes to ask additional questions or to do more in depth exploration

11       of issues raised by the Court;

12       (c) A total of thirteen jurors will be selected. Plaintiff shall have six

13       peremptory challenges, Defendant shall have ten peremptory challenges, and

14       each party shall have one challenge for the alternate juror. Fed. R. Crim. P.

15       24. The challenges shall be exercised alternately;

16       (d) Regular trial hours shall be from 8:45 a.m. to 12:00 noon, and 1:15 to

17       4:30 p.m.;

18       (e) The jurors will be provided with notebooks for note-taking and a copy of

19       preliminary instructions;

20

21



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 5
      Case 2:20-cr-00114-RMP     ECF No. 27   filed 08/26/21   PageID.74 Page 6 of 8



 1       (f)   Documents published to the jury by counsel shall be collected at the

 2       conclusion of trial each day or following a witness’s testimony regarding the

 3       published document;

 4       (g) A single photograph shall be taken of all witnesses following their

 5       testimony for use by the jury to correlate a witness with the testimony he or

 6       she provided. The photographs shall be maintained in a three-ring binder by

 7       the Court. The photograph will have the witness’s name on it and the date of

 8       the witness’s testimony. The photographs will be provided to the jury to assist

 9       them during deliberations. Following deliberations, the photographs will be

10       destroyed by the Court and will not be a part of the record;

11       (h) Examination of witnesses shall be limited to direct, cross, redirect and

12       recross. Fed. R. Evid. 611(a);

13       (i)   Counsel are encouraged to limit requests for sidebars by anticipating

14       legal and evidentiary issues so that the issues may be addressed before trial

15       begins each day, during the lunch hour, or after trial hours;

16       (j)   During trial, counsel are encouraged to exchange lists of the next day’s

17       witnesses and exhibits so that objections or legal issues may be anticipated

18       and resolved outside the normal trial hours;

19       (k) Counsel shall have the next witness to be called to testify available

20       outside the courtroom, to avoid delay; and

21



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 6
       Case 2:20-cr-00114-RMP     ECF No. 27    filed 08/26/21   PageID.75 Page 7 of 8



 1         (l)   An attorney’s room for Plaintiff and for Defendant is available. Counsel

 2         may inquire with the on-duty Court Security Officer for access to the room.

 3         10. Any Defendant represented by CJA appointed counsel that will request

 4   issuance of subpoenas and payment of costs and fees for trial witnesses will file such

 5   requests no later than ten (10) days before trial, excluding weekends and holidays.

 6   Defense counsel may request, as needed, that the motion and order be filed under

 7   seal. Defense counsel shall prepare a proposed order that includes the following

 8   language:

 9         (a) That the United States Marshal shall serve the subpoenas on the

10         witnesses identified by name, address, and phone number. The subpoenas

11         shall state when the witnesses’ appearances are requested;

12         (b) That the subpoenaed individual shall contact the United States Marshal

13         in the district in which they are served so that the Marshal may make travel

14         arrangements, for those witnesses requiring such arrangements; and

15         (c) That any witness fees and per diem allowances shall be paid by the

16         Government after the witness has testified. Requests for advance payment

17         shall be directed to the United States Marshal in the district in which the

18         witness is served or the United States Marshal in the district in which the

19         witness is present to provide testimony.

20

21



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 7
       Case 2:20-cr-00114-RMP       ECF No. 27        filed 08/26/21   PageID.76 Page 8 of 8



 1       Defense counsel shall contact the Case Administrator in the District Court

 2   Clerk’s office, (509) 458-3400 to obtain information on how to make lodging

 3   arrangements for those witnesses requiring lodging.

 4         11. Counsel is on notice that no CJA money is available to pay per diem

 5   expenses for indigent defendants. Should an indigent defendant require

 6   transportation to trial and/or housing and meals during the trial, defense counsel

 7   shall apply for such travel and costs no later than ten (10) days, excluding weekends

 8   and holidays, prior to the date of the trial.

 9         12. A Waiver of Speedy Trial Rights was signed by Defendant. ECF Nos.

10   24, 26. All time from the trial date of September 20, 2021, to the new trial date of

11   November 29, 2021, is EXCLUDED for speedy trial calculations pursuant to 18

12   U.S.C. § 3161(h)(7).

13         13. All time from the filing of Defendants’ Motion to Continue on August

14   25, 2021, to the date of the hearing on August 26, 2021, is excluded for speedy trial

15   calculations pursuant to 18 U.S.C. § 3161(h)(1)(D).

16         IT IS SO ORDERED. The District Court Clerk is directed to file this Order

17   and provide copies to counsel.

18         DATED August 26, 2021.

19
                                                        s/ Rosanna Malouf Peterson
20                                                   ROSANNA MALOUF PETERSON
                                                        United States District Judge
21



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 8
